Citation Nr: 1732740	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  06-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected left knee disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to March 1977, and from December 1990 to August 1991; the Veteran also had service in the Mississippi National Guard from September 1976 to August 1991, including active duty for training in May 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied claims for increased ratings for bilateral knee disabilities, with each knee evaluated as 20 percent disabling.

In June 2008, the Board remanded the claims for additional development.  In November 2010, the Board denied the claims.

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In a March 2012 order, the Court vacated the November 2010 decision and remanded the case to the Board for further proceedings consistent with a February 2012 Joint Motion for Remand (JMR).

In September 2014, March and July of 2015, and February 2016, the Board remanded the claims for additional development.  

The Veteran testified at a Board videoconference hearing in April 2008
before a Veterans Law Judge who is no longer with the Board.  A transcript of this hearing is of record.  In July 2017, the Veteran was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107 (c) (West 2014).  In a statement, received that same month, the Veteran stated that he did not desire another hearing.  See 38 C.F.R. § 20.702(e) (2016).  Accordingly, the Board will proceed without further delay.  The undersigned has reviewed the hearing transcript.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disorder is shown to have been manifested by painful motion, but not flexion limited to 15 degrees or extension limited to 20 degrees, or ankylosis, instability, malunion of the tibia and fibula, or dislocation of the semilunar cartilage.

2.  The Veteran's service-connected left knee disorder is shown to have been manifested by painful motion, but not flexion limited to 15 degrees or extension limited to 20 degrees, or ankylosis, instability, malunion of the tibia and fibula, or dislocation of the semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2016).

2.  The criteria for a rating in excess of 20 percent for service-connected left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased ratings for his service-connected bilateral knee disabilities.  In various written statements, the Veteran reported that his knees were slowing down his work production.  In a July 2006 statement, he noted that he worked in a shipyard and his duties required him to ascend stairs that are 15 feet high at least five times a night and also to crawl on his knees 50 percent of the time.  He stated that he had missed one day's work due to his knees.  In an October 2006 statement, the Veteran reported that he had one episode of giving way in his knees during which he had fallen. 

At an RO hearing in March 2007, the Veteran reported painful knees and episodes of falling one to two times per week due to instability.  His treatment consisted of injections and pain medications.  The Veteran stated that bilateral knee replacement surgery had been recommended.

At a hearing held in April 2008, the Veteran stated that his knee symptoms, especially those of his right knee, had worsened since April 2007.  He reported having severe painful motion and weakness in both knees.  He stated that he experienced "locking" of the knees at night and that he had fallen several times while negotiating stairs at home.  He further stated that he wore knee braces all day and was unable to climb ladders or lift more than 25 to 30 pounds at work. 

With regard to the history of the disabilities in issue, the Veteran's service treatment reports show that beginning in 1986, he began to report knee symptoms.  A Medical Evaluation Board report, dated in March 1991, contains a diagnosis of painful knees bilaterally with a suspicion of possible early osteoarthritis.  A March 1991 separation examination report notes possible chondromalacia patellae.  In April 1991, the Veteran sustained a right knee ligament strain.  Following separation from service, VA examination reports, dated between 1994 and 2000, note patellofemoral syndrome, and mild to moderately severe bilateral arthritis.  See 38 C.F.R. § 4.1.

In November 1991, the RO granted service connection for post right knee injury with arthritic changes, evaluated as 10 percent disabling, and post left knee injury, evaluated as noncompensable.  In a series of rating actions between 1994 and 2004, the RO and/or the Board increased the Veteran's ratings for his right knee and left knee to 20 percent each.  These decisions are final.  

In March 2006, the Veteran filed claims seeking increased ratings for both knees.  In June 2006, the RO denied the claims.  The Veteran has appealed.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran's left and right knee disabilities are each currently rated as 20 percent disabling, pursuant to 38 C.F.R. § 4.71a, DC 5010-5260 (2016).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen).  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 5010 represents traumatic arthritis, and DC 5260 represents limitation of flexion of the lower extremity, and the Board has analyzed the claims under the appropriate diagnostic codes, as noted below.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as for degenerative arthritis under DC 5003.

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees.

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating. Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261

Under DC 5262, impairment of the tibia and fibula warrants a 30 percent rating for malunion of the tibia and fibula with a moderate knee or ankle disability.  See 38 C.F.R. § 4.71a  (2016).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The medical evidence is summarized as follows:

VA outpatient treatment records dated between March 2005 and October 2008 show complaints of knee pain, right greater than left.  A September 2005 treatment note shows that upon evaluation the Veteran complained of pain on range of motion.  Objectively, there was no evidence of joint instability, but some crepitus was noted.  The diagnosis was bilateral knee arthritis.  A right knee MRI (magnetic resonance imaging study), dated in December 2005, showed a Baker's cyst, a slight irregularity of the surfaces of both the medial and lateral menisci suggesting tears, narrowing of the joint space with spurring, thinning and irregular articular cartilage, osteochondral defect of the lateral femoral condyle very anteriorly, intact collateral and cruciate ligaments, and some fluid within some of the fibers of the medial collateral ligament consistent with bursitis.  A December 2005 treatment record shows the Veteran reported his right knee was 'catching' more.  On objective evaluation, there was full range of motion in the right knee joint and no evidence of medial, lateral, or Lachman's instability.  X-rays revealed degenerative changes of arthritis, which was slightly more prominent in the medial compartment of both knee joints.  Degenerative changes at the patellofemoral joint were also noted bilaterally, slightly more prominent on the right side.  

In April 2006, the Veteran was afforded a VA examination.  He reported nearly constant bilateral knee pain, knee locking about once a week, occasional right knee give way, and occasional swelling.  The Veteran reported that he had fallen twice over the past two years.  He also reported that wearing braces on both of his knees tended to help with the stability.  He noted that he would often wear one brace at a time so as to prevent the braces from catching on each other and placing him at greater risk for falls.  The Veteran reported that he worked in a warehouse and was required to climb ladders and carry heavy equipment up and down the stairs.  He noted that 90 percent of his work involved squatting (which was severely painful) and crawling in small spaces and under barges.  He noted that these activities were difficult and painful, but tolerated because he desired to maintain his good-paying job. 

On physical examination, the Veteran's gait was normal.  Quadriceps muscles were not well-developed and the patellae of both knees were irregular in shape.  Muscle strength tests showed some slight quadriceps weakness bilaterally and equally.  The tests for stability were normal bilaterally.  Right knee range of motion included full extension, without pain, but a large amount of crepitus.  Flexion was to 106 degrees with pain beginning at 60 degrees.  After repetitive motion, flexion was to 112 degrees with pain beginning at 60 degrees.  In the left knee there was full extension, with much crepitus, and no pain.  Flexion was to 114 degrees with pain beginning at 60 degrees.  After repetitive motion, flexion was to 106 degrees with pain beginning at 60 degrees.  The diagnoses were meniscus derangement of both knees; patellofemoral syndrome of both knees; moderately severe traumatic arthritis of both knees; and Baker's cyst of the right knee.  The examiner stated he was unable to estimate function during a flare-up without resort to speculation, however, the Veteran reported that his flare ups are with bad weather, and that he was able to continue working and walking despite the pain.

VA outpatient treatment records dated throughout 2006 show the Veteran underwent a series of injections for his knee pain without success.  He complained of pain at work due to activities that included stooping, squatting, and climbing the stairs several times a day.  In June 2006, it was noted that the MRI suggested a meniscus tear which was most likely a degenerative change.  X-rays of both knees in July 2006 showed degenerative changes without any acute fractures, dislocations, or joint effusion.  Evaluations in August 2006 revealed no effusion, crepitus, or instability in the knees.  The range of motion was noted to be full, but painful.  It was noted that he had received a series of Supartz injections but that he did not receive much benefit.  An August 2006 VA orthopedic clinic note shows the Veteran desired knee replacement surgery.  His orthopedist noted that while the procedure could be performed based upon the Veteran's report of constant pain, inability to continue with his current occupation, and interference with his daily life; he was reluctant to perform this operation based on the Veteran's X-rays.  The orthopedist suggested that a less invasive approach could provide the Veteran with some relief.  However, after consultation with the Veteran and another physician, the Veteran was scheduled for a right knee total arthroplasty in October 2006.  This procedure was rescheduled for April 2007, but was cancelled by the Veteran in March 2007.  

An April 2007 VA clinic note reflects a continued complaint of knee pain, without morning stiffness, impaired movement, weakness, joint edema, or erythema.  Objectively, the Veteran had a full range of motion in his extremity joints, without any inflammation or crepitation.  His gait was also noted to be within normal limits. 

In April 2007, the Veteran underwent a VA examination.  He reported a history of swelling, popping, pain, and locking in his knees.  He reported intermittent use of a brace and denied assistive walking devices.  The Veteran reported he was able to walk up to one-half mile.  He also reported that he had limited motion and was not necessarily able to bend his knees to pick up heavy objects.  Objectively, the range of motion in both knees was from 0 degrees of extension to 120 degrees of flexion, with no change upon repetition.  Pain was present with extremes of motion.  The right knee was stable to varus and valgus stress testing.  Lachman's, McMurray's, anterior and posterior drawer's tests were all negative.  The Veteran had a positive patellar grind but no effusion was noted on examination.  The clinical assessment was mild degenerative joint disease, bilateral knees.  The examiner noted that while it was conceivable that pain could further limit function as described, particularly with repetition, it was not feasible to attempt to express any of it in terms of additional limitation of motion with any degree of medical certainty.

VA progress notes, dated between 2007 and 2008, show treatment for knee pain, with findings of a good range of motion, and no pain with movement, in June 2008.  At that time, it was noted that he could walk on his heels, and on his toes.  

A VA examination was conducted in August 2008.  At that examination, the Veteran reported chronic bilateral knee pain that worsened after activity or repetitive motion, including prolonged walking, use of stairs, bending or squatting.  Walking was limited to 30 minutes.  The Veteran reported significant impairment in his activities of daily livings in that he was unable to walk, bend, or take the stairs without significant pain.  He reported full-time work in production at a factory, but noted that his ability to perform his job had been affected as he must do a lot of lifting and standing.  The Veteran also stated that both knees were about the same, but sometimes one is worse than the other.  He also complained of muscle spasms around his knees, and occasional locking and awakening at night due to pain. 

On physical examination, there was no effusion in the left knee.  The range of motion was extension to 0 degrees and flexion to 115 degrees, both actively and passively.  He had a significant amount of pain throughout the arc of motion and the motion was limited by pain.  The examiner stated that the Veteran developed quadriceps contraction that resisted the examiner's passive motion beyond this.  The right knee had extension to 0 degrees and flexion to 95 degrees.  The examiner stated that the Veteran developed quadriceps contraction that resisted passive motion beyond this.  The examiner stated that pain was present upon range of motion in both knees; however pain was not increased, nor was range of motion decreased with repetitions.  The examiner noted that it was conceivable that pain could further limit function as described, particularly with repetition but it was not feasible to attempt to express any of it in terms of additional limitation of motion with any degree of medical certainty.  Both knees were stable to varus and valgus stressing; no subluxation was noted medially or laterally.  There was no popping, locking, or crepitans in the knees on examination. The Veteran's knees were stable with anterior and posterior drawer.  No masses, warmth, erythema, or effusion was noted bilaterally.  Gait was antalgic on both sides.  X-rays showed moderate degenerative joint disease in both knees.  The examiner opined that the Veteran did have significant degenerative joint disease for his age.  The examiner further stated that the Veteran currently had a fair amount of disability and would have a difficult time doing heavy labor-type activities and this would probably worsen his condition.

VA progress notes dated thereafter show multiple treatments for knee symptoms.  A March 2011 report indicates that the Veteran's knees were stable to varus and valgus stress, with no history of knee locking reported.  Strength of knee flexion and extension was 5/5.  There was no locking or mechanical symptoms.  There was osteoarthritic changes of all three joint compartments.  Synvisc injections were administered.  In April 2011, he was noted to have a normal gait, and a FROM (full range of motion) in both knees (specific degrees of motion were not provided).  

A number of VA progress notes, dated in 2013, state that the Veteran works in a warehouse.  In December 2013, the Veteran reported falling after his right knee gave out.  The report indicates that he ambulated well and that he denied further problems or concerns.  On examination, gait was normal and strength was 5/5 in the extremities.  

In April 2014, the Veteran was noted to have muscle strength in the lower extremities WFL (within functional limits).  He was an independent ambulatory without assistive device.  He was noted to be employed, and to be required to do occasional lifting.  

In September 2014, the Board remanded the claims, after determining that the December 2013 examination did not comply with the requirements set forth in Mitchell and DeLuca.  Citing Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA knee and lower leg disability benefits questionnaire (DBQ), dated in November 2014, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The Veteran complained of bilateral knee pain.  He reported that he works in a warehouse.  He denied flare-ups, or functional loss or impairment.  On examination, bilateral knees had extension to 0 degrees, and flexion to 130 degrees.  There was no additional functional loss or loss in the range of motion after three repetitions.  There was no pain on weight bearing.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  There was less movement than normal of the bilateral knees due to ankylosis and adhesions.  Strength on flexion and extension was 5/5, bilaterally.  There was no muscle atrophy.  There was no ankylosis.  There is no history of recurrent subluxation, or lateral instability, bilaterally.  There is no joint instability, bilaterally.  There is no history of a meniscus (semilunar cartilage) condition.  The Veteran constantly used a brace for both knees.  The Veteran's knee disabilities do not impact his ability to perform any type of occupational task, such as standing, walking, lifting, or sitting.  There is no increased disability with repetitive use.  The diagnosis was bilateral knee joint arthritis.  

In March 2015, the Board remanded these claims.  The Board determined that there were several discrepancies in the November 2014 VA examination report, with regard to conflicting evidence as to whether or not the Veteran has a meniscus (semilunar cartilage) condition, and/or ankylosis, and as to whether or not the Veteran has pain with nonweight-bearing.  Citing 38 C.F.R. § 4.59.

A VA MRI report for the right knee, dated in August 2015, notes severe patellofemoral joint space narrowing, with large posterior and large anterior superior patella osteophytes.  There was mild medial and lateral knee joint space narrowing.  The impression was degenerative change of the knee with likely free calcified intra-articular loose body.  

A VA knee and lower leg disability benefits questionnaire (DBQ), dated in November 2015, shows that the examiner indicated that the Veteran's VHA (Veterans Health Administration) had been reviewed.  The Veteran complained of pain upon using stairs, with no complaints of catching or locking.  He did not report flare-ups, functional loss or impairment.  On examination, bilateral knees had extension to 0 degrees, and flexion to 140 degrees.  There was no additional functional loss or loss in the range of motion after three repetitions.  There was pain on weight bearing.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  Strength on flexion and extension was 5/5, bilaterally.  There was no muscle atrophy.  There was no ankylosis.  There is no history of recurrent subluxation, or lateral instability, bilaterally.  There is no joint instability, bilaterally.  There is no history of a meniscus (semilunar cartilage) condition.  The Veteran occasionally used a brace for both knees.  The Veteran's knee disabilities do not impact his ability to perform any type of occupational task, such as standing, walking, lifting, or sitting.  There is no increased disability with repetitive use.  

VA progress notes, dated in January 2016, show treatment for bilateral knee pain which he described as "moderate occasionally."  On examination, gait was symmetric.  The bilateral knees had extension to 5 degrees, and flexion to about 120 degrees.  They were stable to varus and valgus stress.  The assessment was moderate arthritis, right knee, and mild to moderate arthritis, right knee.  

In February 2016, the Board remanded the claims.  The Board noted that the November 2015 VA examination report did not indicate whether testing of the knee joints in both weightbearing and non-weightbearing had been performed.  Additionally, the VA examiner reported that the Veteran did not presently or previously have a meniscal condition, but did not provide an explanation for that finding or reconcile his conclusion with the April 2006 VA examination report showing a diagnosis of meniscal derangement.  Moreover, the examiner noted the presence of pain on examination, but did not specify whether the Veteran experienced pain on motion, and if so, at which degree in the arc of motion the pain began.  The Board therefore directed that the Veteran be afforded another examination.  

A VA knee and lower leg disability benefits questionnaire (DBQ), dated in May 2016, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.   The Veteran complained of increased pain that was not alleviated by Naproxen.  He stated that he worked cleaning operating rooms.  He reported having flare-ups that occurred with changes in the weather, ten days a month, that lasted all day.  He said he was able to squat by holding onto something, and that he could walk two blocks with flares, or stand for 20 minutes.  Without flares, he said that he could walk five blocks, stand for 45 minutes, and that with or without flares he had to rest after going up a flight of stairs due to pain.  

On examination, the Veteran was having a flare-up.  The bilateral knees had extension to 0 degrees, and flexion to 140 degrees.  There was pain on weight bearing, and nonweight bearing, both on extension and flexion.  The left knee had pain at 40 degrees of flexion.  The right knee had pain at 30 degrees of flexion.  On extension, pain began at 90 degrees, bilaterally.   There was no additional functional loss or loss in the range of motion after three repetitions.  For both knees, the examiner was unable to state without resort to speculation if pain, weakness, fatigability, and incoordination significantly limited functional ability with repeated use over time.  The examiner explained that there was "not current condition," which the Board construes to indicate that such symptomatology was not claimed.  With flare-ups, functional ability of the bilateral knees was significantly limited due to pain, however, the impact in terms of range of motion was unchanged (i.e., extension to 0 degrees, and flexion to 140 degrees).  Strength on flexion and extension was 5/5, bilaterally.  There was no muscle atrophy.  There was no ankylosis.  There is no history of recurrent subluxation, or lateral instability, bilaterally.  There is no joint instability, bilaterally.  The Veteran regularly used a brace for both knees.  Citing the Veteran's complaints, the examiner indicated that his knee disabilities impacted his ability to perform any type of occupational task, such as standing, walking, lifting, or sitting.  With repeated use there did not appear to be any additional reduction in the range of motion.  There is a history of a meniscus (semilunar cartilage) condition, specifically, an MRI in June 2006 documented a meniscal tear.  

VA X-ray reports, dated in April 2016, note mild to moderate degenerative changes in the left knee, and moderate to marked degenerative changes in the right knee.  An associated VA progress note shows that the bilateral knees had extension to 0 degrees, and flexion to 120 degrees.  The joints were stable.  Strength was 5/5.  Sensation was grossly intact.  Cortisone injections were discussed, however, the Veteran declined. 

VA progress notes, dated in September 2016, show that the Veteran complained of bilateral knee pain that was "intermittent and does not limit ADL" (activities of daily living).  He was afforded physical therapy.  The report notes that he works full-time.  He denied giving way, catching, or locking.  He was noted to have a history of knee injections, with no benefit.  On examination, the bilateral knees had extension to 0 degrees, and flexion to 120 degrees.  There was no atrophy of the quadriceps.  He was independent in ADL (activities of daily living), with an independent gait, and no antalgia.  Varus and valgus stress testing was negative.  The assessment was chronic bilateral knee degenerative joint disease.  

The Board finds that a rating in excess of 20 percent under DC 5260 or DC 5261 is not warranted.  There is no evidence to show that the Veteran's right knee or left knee flexion is limited to 15 degrees, or that his right knee or left knee extension is limited to 20 degrees.  This remains true even when the Veteran's reports of pain, as noted in the May 2016 VA examination report, are considered as a limitation of motion.  Powell.  Accordingly, the Board finds that the criteria for a rating in excess of 20 percent under DCs 5260 and 5261 have not been met for either knee. 

As for the possibility of a higher rating under another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), a rating in excess of 20 percent is not warranted under 38 C.F.R. § 4.71a, DC 5256 or DC 5262, as the evidence does not show that during the time period in issue, the Veteran had right knee or left knee ankylosis, or a malunion of the tibia and fibula in either lower extremity.  In this regard, the November 2014 VA DBQ notes that there was less movement than normal of the bilateral knees due to "ankylosis and adhesions."  However, later in the report the examiner indicated that there was, in fact, no ankylosis.  The remainder of the medical evidence shows that the Veteran has repeatedly been found not to have ankylosis.  The Board therefore finds that ankylosis is not shown in either knee.  In addition, the evidence does not show that the Veteran's right knee, or left knee, is productive of a dislocated semilunar cartilage, or symptomatic removal of the semilunar cartilage.  With regard to DC 5259, there is no evidence to show removal of the semilunar cartilage.  With regard to DC 5258, there is evidence of meniscal tears in the right knee in 2006, and diagnoses were meniscus derangement of both knees in April 2006.  However, these findings are over ten years old and they have not been repeated.  Although the May 2016 VA examiner indicated that "there is evidence of a meniscus issue," there are no findings of dislocated semilunar cartilage at any time during the appeal period.  Accordingly, the Board finds that the criteria for a separate compensable rating under DC's 5256, 5258, 5259 and/or DC 5262 are not shown to have been met, and that even assuming arguendo that the prohibitions at 38 C.F.R. § 4.14 (2016) were not implicated, see generally VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), a separate compensable rating is not warranted under any of these diagnostic codes.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

The relevant findings have been discussed.  Here, even considering the findings as to the onset of pain, the criteria for a rating in excess of 20 percent are not shown to have been met under DCs 5260 or 5261.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered to be limited motion, even though a range of motion may be possible beyond the point when pain sets in).  The findings tend to show that the Veteran has 5/5 strength, with no findings of such symptoms as atrophy or incoordination.  Gait has primarily been shown to be normal, or symmetrical.  The VA examination reports show that the Veteran tended to deny flare-ups.  They contain multiple findings that there was no additional functional loss, or loss in the range of motion, after three repetitions.  The May 2016 VA DBQ notes that with flare-ups, functional ability of the bilateral knees was significantly limited due to pain, however, the impact in terms of range of motion was unchanged (i.e., extension to 0 degrees, and flexion to 140 degrees).  Given the foregoing evidence, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the right knee, or the left knee, are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the right knee, or the left knee, more nearly approximates the criteria for a rating in excess of 20 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel  determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion in the right knee, and the left knee, do not meet the criteria for even a noncompensable rating under DC 5260, i.e., flexion limited to 60 degrees.  A separate rating for limitation of knee motion in either knee is therefore not warranted.  

Additionally, for all analyses of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

The Board has considered whether a separate rating is warranted for instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, the medical evidence shows that the Veteran has not been found to have instability of the right knee, or the left knee.  There is no clinical evidence of lateral instability or subluxation in either knee. Varus and valgus tests have been normal, and no dislocation or subluxation has been identified.  While the Veteran has symptoms manifested by giving way and falling, the medical testing has not shown the presence of lateral instability in either knee at any point in time in this appeal.  Based on the objective clinical findings, the preponderance of the evidence is against a finding that the Veteran's left knee, or right knee, disability is manifested by lateral instability or subluxation, so as to warrant separate compensable ratings under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The Board has considered the Veteran's statements that he should be entitled to increased ratings.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disabilities such that increased ratings are warranted.  

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to the disabilities on appeal.  The medical evidence shows that he has repeatedly stated that he is working full-time. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is not obligated to analyze whether extraschedular referral (either on an individual or collective basis) is warranted in all cases.  The Board must discuss extraschedular ratings only if the issue is argued or raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this case, there is no assertion of entitlement to an extraschedular rating, to include an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  In this regard, the Board notes that the May 2016 VA DBQ does not indicate whether the ranges of knee motion were active or passive, and does not specify range of motion with and without weight-bearing, or ranges of motion for the paired joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In February 2016, the Board remanded these claims.  The Board directed that all outstanding VA treatment records, from July 2015 forward be obtained, and this has been done.  The Board further directed that the Veteran be scheduled for another examination by a clinician other than the November 2015 clinician, and that specific findings be made as to at what degree limitation of motion due to pain begins, whether there would be additional limits on functional abilities with repeated use or during flare-ups, and if so, what this was in terms of the degree of additional range of motion loss, and that he or she comment on whether or not the Veteran has had meniscal derangement as a manifestation of his service-connected knee condition(s) at any point in time since March 2005 and, if so, to provide information concerning the severity thereof.  The examiner is asked to reconcile his or her finding with the April 2006 diagnosis.  In May 2016, a VA disability benefits questionnaire was obtained that was in compliance with the Board's directions.  In this regard, in Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue in Correia was that VA examinations must include adequate joint testing for pain.  In this case, the May 2016 VA examiner stated that there  pain on weight-bearing, and nonweight bearing, to include on flexion and extension, however, there was no additional loss of range of motion on flare-ups, and no functional loss or loss of range of motion after three repetitions, bilaterally.  In summary, it appears that the May 2016 VA examination report fully afforded the Veteran adequate joint testing, and that no prejudice accrues to the Veteran in relying upon this examination report.  

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 20 percent for service-connected right knee disability is denied.

A rating in excess of 20 percent for service-connected left knee disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


